UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                            ORDER
ARMANDO JOSE JARQUIN RICO AND
ADOLFO VILLALONA,                                       18 Cr. 661 (PGG)

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference previously scheduled for March 26,

2020 will take place on April 27, 2020 at 10:30 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York. Pursuant to the

Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20 Misc. 154 (S.D.N.Y. Mar. 13,

2020), time is excluded through April 27, 2020.

Dated: New York, New York
       March 16, 2020
